FILE COPY




                                        M A N D A T E

TO THE 394TH DISTRICT COURT OF CULBERSON COUNTY, GREETINGS:

Before our Court of Appeals for the Eighth District of Texas, on July 21, 2021, the cause upon
appeal to revise or reverse your judgment between

     EX PARTE: JARETH CARDENAS,                                        Appellant,

No. 08-21-00034-CR                     and

                        ,                                               Appellee,

was determined; and therein our said Court made its order in these words:

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the order of the court below and remand the case to the district court

for immediate further proceedings consistent with this opinion. This decision shall be certified below

for observance.

      WHEREFORE, WE COMMAND YOU to observe the order of our said Court of
Appeals for the Eighth District of Texas, in this behalf, and in all things have it duly recognized,
obeyed and executed.

       WITNESS, the Clerk of the Court of Appeals, with the Seal thereof affixed, at the City of
El Paso, this October 29, 2021.

                                                  Elizabeth G. Flores, Clerk




Trial Court No. 5684